DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10, 12, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Addepalli et al. (US Publication 2015/0029987 A1).
In regards to claims 1 and 12, Addepalli et al. (US Publication 2015/0029987 A1) teaches, a method for performing vehicle remote diagnosis, applicable to a device connector (see paragraph 60; vehicle diagnostics 19 in figure 1), wherein the method comprises: receiving a first CAN bus message sent by a diagnostic device (see paragraph 293; figure 18; FIG. 18 illustrates several example network bus subsystems including Controller Area Network (CAN) buses 720, 722, and 724); encapsulating the first CAN bus message received into a first data packet and sending the first data packet to a vehicle connector through remote communication (see paragraph 176; multiple virtual interface IP addresses can be managed and signaling between the OBU and controller is to encapsulate all packets between the OBU (on-board unit) and controller in SCTP), wherein the first data packet is decapsulated by the vehicle connector into the first CAN bus message and the first CAN bus message is further sent by the vehicle connector to an electronic control unit of a target vehicle (see paragraph 171; controller 90 receives the tunneled mapping information to update connectivity table 92. When controller 90 receives the IP packet at 223, it decapsulates the IP packet and obtains the original IP packet generated by the source), and wherein the vehicle connector and the target vehicle perform a CAN bus connection via a CAN (see paragraph 299; one rule could permit one-way communication for a specific message sent from CAN bus 720 towards a wireless interface on OBU 30); receiving a second data packet sent by the vehicle connector through the remote communication, wherein the second data packet is obtained by encapsulating a CAN bus diagnostic message by the vehicle connector, and wherein the CAN bus diagnostic message is obtained by filtering second CAN bus messages by the vehicle connector, and wherein the second CAN bus messages are sent by the electronic control unit of the target vehicle to the vehicle connector in response to the first CAN bus message (see paragraph 196, figure 9; multi-hop routing through peer-to-peer network having multiple vehicles; traffic from in-vehicle devices can go through multiple OBUs connected in peer-to-peer mode before reaching an OBU for access to network infrastructure. In-vehicle devices and/or road-side user devices can also communicate with one another via multi-hop routing between OBUs connected in peer-to-peer mode. In the example of FIG. 9, multi-hop routing is used to connect in-vehicle device 118c of vehicle 104b to road-side infrastructure device 140a. Packets may be sent from in-vehicle device 118c to OBU 130b via interface 136, OBU 130b may forward the packets from interface 136 to interface 132 of OBU 130a, and OBU 130a may select an interface (e.g., interface 133) for exchanging packets with road-side infrastructure device 140a. Also shown in FIG. 9 is in-vehicle device 118c communicating with in-vehicle device 118d of vehicle 104d using multi-hop routing. Packets may travel between devices 118c and 118d via OBU 130b, OBU 130c, and OBU 130d. Ad hoc routing protocols may be configured to achieve this multi-hop routing in vehicular networks; see paragraph 176; multiple virtual interface IP addresses can be managed and signaling between the OBU and controller is to encapsulate all packets between the OBU and controller in SCTP); and decapsulating the second data packet into the CAN bus diagnostic message and sending the CAN bus diagnostic message to the diagnostic device, wherein the CAN bus diagnostic message is analyzed and processed by the diagnostic device to obtain a diagnostic result, and the diagnostic result is presented to a user by the diagnostic device (see paragraph 311; an authorized manufacturer application on OBU 30 may be permitted to read vehicle diagnostics or other vehicle data (e.g., current speed, rpm, etc.) from machine devices accessible through the bus subsystems; see paragraph 171; decapsulating a packet to obtain original diagnostic IP packet).
In regards to claims 7 and 16, Addepalli teaches a method for performing vehicle remote diagnosis, applicable to a vehicle connector, wherein the method comprises: receiving a first data packet sent by a device connector through remote communication, wherein the first data packet is obtained by encapsulating a first CAN bus message by the device connector, and wherein the first CAN bus message is sent by a diagnostic device to the device connector (see paragraph 60; vehicle diagnostics 19 in figure 1; see paragraph 293; figure 18; FIG. 18 illustrates several example network bus subsystems including Controller Area Network (CAN) buses 720, 722, and 724; see paragraph 176; multiple virtual interface IP addresses can be managed and signaling between the OBU and controller is to encapsulate all packets between the OBU (on-board unit) and controller in SCTP); decapsulating the first data packet into the first CAN bus message and sending the first CAN bus message to an electronic control unit of a target vehicle, wherein the vehicle connector and the target vehicle perform a CAN bus connection via a CAN (see paragraph 171; controller 90 receives the tunneled mapping information to update connectivity table 92. When controller 90 receives the IP packet at 223, it decapsulates the IP packet and obtains the original IP packet generated by the source); receiving second CAN bus messages and filtering the second CAN bus messages to obtain a CAN bus diagnostic message, wherein the second CAN bus messages are sent by the electronic control unit of the target vehicle in response to the first CAN bus message (see paragraph 196, figure 9; multi-hop routing through peer-to-peer network having multiple vehicles; traffic from in-vehicle devices can go through multiple OBUs connected in peer-to-peer mode before reaching an OBU for access to network infrastructure. In-vehicle devices and/or road-side user devices can also communicate with one another via multi-hop routing between OBUs connected in peer-to-peer mode. In the example of FIG. 9, multi-hop routing is used to connect in-vehicle device 118c of vehicle 104b to road-side infrastructure device 140a. Packets may be sent from in-vehicle device 118c to OBU 130b via interface 136, OBU 130b may forward the packets from interface 136 to interface 132 of OBU 130a, and OBU 130a may select an interface (e.g., interface 133) for exchanging packets with road-side infrastructure device 140a. Also shown in FIG. 9 is in-vehicle device 118c communicating with in-vehicle device 118d of vehicle 104d using multi-hop routing. Packets may travel between devices 118c and 118d via OBU 130b, OBU 130c, and OBU 130d. Ad hoc routing protocols may be configured to achieve this multi-hop routing in vehicular networks; see paragraph 176; multiple virtual interface IP addresses can be managed and signaling between the OBU and controller is to encapsulate all packets between the OBU and controller in SCTP); and encapsulating the CAN bus diagnostic message into a second data packet and sending the second data packet to the device connector via the remote communication, wherein the second data packet is decapsulated by the device connector into the CAN bus diagnostic message and the CAN bus diagnostic message is further sent by the device connector to the diagnostic device, and wherein the CAN bus diagnostic message is analyzed and processed by the diagnostic device to obtain a diagnostic result, and the diagnostic result is presented to a user by the diagnostic device (see paragraph 176; multiple virtual interface IP addresses can be managed and signaling between the OBU and controller is to encapsulate all packets between the OBU (on-board unit) and controller in SCTP; see paragraph 71; see the display 28 in figure 1 for the user prompts display).
In regards to claims 4, 10, 15 and 19 Addepalli teaches wherein the remote communication comprises server data forwarding, peer-to-peer (P2P) communication, and mobile communication (see paragraph 196; figure 9, the peer-to-peer mode forwarding and mobile communications between vehicles; see paragraph 96, video request packets may be sent via a 3G link on OBU 30 to a video server in the Internet; see paragraphs 168 and 169 with respect to figures 4A, 4B and 4C; the destination nodes are servers).
Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 11, 13-14, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
Prior art Ameixieira (US Publication 2018/0317067 A1) teaches in figures 3-4, a variety of AP hotspots that provide connectivity to user devices and using fixed hotspots to provide connectivity to backbone and core; the interfaces used can be CAN interfaces (see paragraph 171).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466